 

Flexsteel Industries, Inc. 8-K [flxs-8k_060518.htm]

 

Exhibit 10.2

 



REVOLVING LINE OF CREDIT NOTE

 

 

$10,000,000.00

Davenport, Iowa

June 5, 2018

 

 

FOR VALUE RECEIVED, the undersigned FLEXSTEEL INDUSTRIES, INC. ("Borrower")
promises to pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank")
at its office at MAC F8311-012, 104 West 2nd Street, 1st Floor, Suite 1B,
Davenport, Iowa 52801-1803 or at such other place as the holder hereof may
designate, in lawful money of the United States of America and in immediately
available funds, the principal sum of Ten Million Dollars ($10,000,000.00), or
so much thereof as may be advanced and be outstanding pursuant to the terms of
the Credit Agreement, as defined herein, with interest thereon, to be computed
on each advance from the date of its disbursement as set forth herein.

 

DEFINITIONS:

 

As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined:

 

(a)

"Daily One Month LIBOR" means, for any day, the rate of interest equal to LIBOR
then in effect for delivery for a one (1) month period.

 

(b)

"LIBOR" means the rate of interest per annum determined by Bank based on the
rate for United States dollar deposits for delivery of funds for one (1) month
as published by the ICE Benchmark Administration Limited, a United Kingdom
company, at approximately 11:00 a.m., London time, or, for any day not a London
Business Day, the immediately preceding London Business Day (or if not so
published, then as determined by Bank from another recognized source or
interbank quotation); provided, however, that if LIBOR determined as provided
above would be less than zero percent (0.0%), then LIBOR shall be deemed to be
zero percent (0.0%).

 

(c)

"London Business Day" means any day that is a day for trading by and between
banks in dollar deposits in the London interbank market.

 

INTEREST:

 

(a)

Interest. The outstanding principal balance of this Note shall bear interest
(computed on the basis of a 360-day year, actual days elapsed) at a fluctuating
rate per annum determined by Bank to be one percent (1.00%) above Daily One
Month LIBOR in effect from time to time. Bank is hereby authorized to note the
date and interest rate applicable to this Note and any payments made thereon on
Bank's books and records (either manually or by electronic entry) and/or on any
schedule attached to this Note, which notations shall be prima facie evidence of
the accuracy of the information noted.

 

(b)

Taxes and Regulatory Costs. Borrower shall pay to Bank immediately upon demand,
in addition to any other amounts due or to become due hereunder, any and all (i)
withholdings, interest equalization taxes, stamp taxes or other taxes (except
income and franchise taxes) imposed by any domestic or foreign governmental
authority and related in any manner to LIBOR, and (ii) costs, expenses and
liabilities arising from or in connection with reserve percentages prescribed by
the Board of Governors of the Federal Reserve System (or any successor) for
"Eurocurrency Liabilities" (as defined in Regulation D of the Federal Reserve
Board, as amended), assessment rates imposed by the Federal Deposit Insurance
Corporation, or similar requirements or costs imposed by any domestic or foreign
governmental authority or resulting from compliance by Bank with any request or
directive (whether or not having the force of law) from any central bank or
other governmental authority and related in any manner to LIBOR. In determining
which of the foregoing are attributable to any LIBOR option available to
Borrower hereunder, any reasonable allocation made by Bank among its operations
shall be conclusive and binding upon Borrower.

 

   

 



 

(c)

Default Interest. From and after the maturity date of this Note, or such earlier
date as all principal owing hereunder becomes due and payable by acceleration or
otherwise, or upon the occurrence and during the continuance of an Event of
Default, then at the option of Bank, in its sole and absolute discretion, the
outstanding principal balance of this Note shall bear interest at an increased
rate per annum (computed on the basis of a 360-day year, actual days elapsed)
equal to four percent (4%) above the rate of interest from time to time
applicable to this Note.

 

BORROWING AND REPAYMENT:

 

(a)

Borrowing and Repayment of Principal. Borrower may from time to time during the
term of this Note borrow, partially or wholly repay its outstanding borrowings,
and reborrow, subject to all of the limitations, terms and conditions of this
Note and of any document executed in connection with or governing this Note;
provided however, that the total outstanding borrowings under this Note shall
not at any time exceed the principal amount stated above. The unpaid principal
balance of this obligation at any time shall be the total amounts advanced
hereunder by the holder hereof less the amount of principal payments made hereon
by or for Borrower, which balance may be endorsed hereon from time to time by
the holder. The outstanding principal balance of this Note shall be due and
payable in full on June 30, 2019.

 

(b)

Payment of Interest. Interest accrued on this Note shall be payable on the last
day of each month, commencing June 30, 2018, and on the maturity date set forth
above.

 

(c)

Advances. Advances hereunder, to the total amount of the principal sum stated
above, may be made by the holder at the oral or written request of (i) the
Borrower’s PRESIDENT, CEO, CFO, DIRECTOR OF FINANCIAL REPORTING and COMPLIANCE
or the TREASURY ADMINISTRATOR, any one acting alone, who are authorized to
request advances and direct the disposition of any advances until written notice
of the revocation of such authority is received by the holder at the office
designated above, or (ii) any person, with respect to advances deposited to the
credit of any deposit account of Borrower, which advances, when so deposited,
shall be conclusively presumed to have been made to or for the benefit of
Borrower regardless of the fact that persons other than those authorized to
request advances may have authority to draw against such account. The holder
shall have no obligation to determine whether any person requesting an advance
is or has been authorized by Borrower.

 

(d)

Application of Payments. Each payment made on this Note shall be credited first,
to any interest then due and second, to the outstanding principal balance
hereof.

 

   

 

 

PREPAYMENT:

 

Borrower may prepay principal on this Note at any time, in any amount and
without penalty. If principal under this Note is payable in more than one
installment, then any prepayments of principal shall be applied to the most
remote principal installment or installments then unpaid.

 

EVENTS OF DEFAULT:

 

This Note is made pursuant to and is subject to the terms and conditions of that
certain Credit Agreement between Borrower and Bank dated as of June 30, 2016, as
amended from time to time (the "Credit Agreement"). Any default in the payment
or performance of any obligation under this Note, or any defined event of
default under the Credit Agreement, shall constitute an "Event of Default" under
this Note.

 

MISCELLANEOUS:

 

(a)

Remedies. Upon the sale, transfer, hypothecation, assignment or other
encumbrance, whether voluntary, involuntary or by operation of law, of all or
any interest in any real property securing this Note, if any, or upon the
occurrence of any Event of Default, the holder of this Note, at the holder's
option, may declare all sums of principal and interest outstanding hereunder to
be immediately due and payable without presentment, demand, notice of
nonperformance, notice of protest, protest or notice of dishonor, all of which
are expressly waived by Borrower, and the obligation, if any, of the holder to
extend any further credit hereunder shall immediately cease and terminate.
Borrower shall pay to the holder immediately upon demand the full amount of all
payments, advances, charges, costs and expenses, including reasonable attorneys'
fees (to include outside counsel fees and all allocated costs of the holder's
in-house counsel), expended or incurred by the holder in connection with the
enforcement of the holder's rights and/or the collection of any amounts which
become due to the holder under this Note whether or not suit is brought, and the
prosecution or defense of any action in any way related to this Note, including
without limitation, any action for declaratory relief, whether incurred at the
trial or appellate level, in an arbitration proceeding or otherwise, and
including any of the foregoing incurred in connection with any bankruptcy
proceeding (including without limitation, any adversary proceeding, contested
matter or motion brought by Bank or any other person) relating to Borrower or
any other person or entity.

 

(b)

Obligations Joint and Several. Should more than one person or entity sign this
Note as a Borrower, the obligations of each such Borrower shall be joint and
several.

 

(c)

Governing Law. This Note shall be governed by and construed in accordance with
the laws of Iowa, but giving effect to federal laws applicable to national
banks, without reference to the conflicts of law or choice of law principles
thereof.

 

(d)

Acknowledgment. Borrower acknowledges receipt of a copy of this Note signed by
Borrower.

 

IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE. NO OTHER TERMS OR
ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY ENFORCED.
YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN AGREEMENT.
THIS NOTICE ALSO APPLIES TO ANY OTHER CREDIT AGREEMENTS NOW IN EFFECT BETWEEN
YOU AND THIS LENDER.

 

   

 



 

IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.

 



FLEXSTEEL INDUSTRIES, INC.           By: /s/ Marcus Hamilton       MARCUS
HAMILTON, CFO  

 



 



   

 

 